Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 10/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA et al. (JPH11297329 A, as cited in the IDS, translation provided by applicant) in view of JEONG et al. (US 2015/0118556 A1).
Regarding claim 1, TAMURA teaches a binder composition for a secondary battery [abstract]; comprising a polymer in an organic dispersant [abstract]; diene monomers [0012], nitrile groups [0012].
Regarding the turbidity of the binder composition for a non-aqueous secondary battery positive electrode is 1 or more and 80 or less, since there is no clear compositional distinction between the binder composition of TAMARA and the binder claimed, the binder of TAMARA necessarily obtains a solution turbidity of the binder composition of 1 or more and 80 or less.
JEONG teaches a binder composition for a rechargeable lithium battery [abstract], the binder composition may have a turbidity of about 3 NTU to about 20 NTU [0016, 0027, 0052, 0077]; a binder composition that endures the volume expansion of an active material effectively and has improved dispersibility, stability and coating properties [0008], optimal battery characteristics [0005-0008].
Therefore, it would have been obvious to one of ordinary skill in the art to have included a binder composition with a turbidity in the range as taught by JEONG in the composition of TAMURA in order to obtain a stability and optimal battery characteristics.
Regarding claim 2, TAMURA teaches a binder composition [0022], metals [0024] as a coagulant; improved adhesion to the electrode substrate and strength of the electrode coating.
Regarding claim 3, TAMURA teaches a binder composition [0022], metals [0024], aluminum sulfate, calcium sulfate and magnesium sulfate [0024], as a coagulant; improved adhesion to the electrode substrate and strength of the electrode coating.
Regarding claim 5, TAMURA teaches 45 weight% or less of nitrile group containing monomer [0014].

Claims 1, 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KATAGIRL (WO 103730 also published as US 2017/0352915 A1, used as an English translation, both cited in the IDS).
Regarding claim 1, KATAGIRI teaches a binder composition for a non-aqueous secondary battery positive electrode [0050] comprising a polymer [0052], an organic solvent [0120], wherein the polymer contains at least one of a conjugated diene monomer unit [0052], and an alkylene structural unit [0052], and contains a nitrile group -containing monomer unit [0052], and examples of binders and their compositions (Table 1).
Regarding the turbidity of the binder composition for a non-aqueous secondary battery positive electrode is 1 or more and 80 or less, since there is no clear compositional distinction between the binder composition of KATAGIRI and the binder claimed, the binder of KATAGIRI necessarily obtains a solution turbidity of the binder composition of 1 or more and 80 or less.
Regarding claim 5, KATAGIRI teaches 55-80 mass% [0071; Table 1].
Regarding claim 6, KATAGIRI teaches 35 mass % [0067; Table 1].
Regarding claim 12, KATAGIRI teaches polymers including alkylene structural units [0052, 0068, Table1].
Regarding claim 13, KATAGIRI teaches an Iodine values of 1.3-1.5 mg/100mg [Table 1].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TAMURA et al. (JPH11297329 A, as cited in the IDS, translation provided by applicant) in view of JEONG et al. (US 2015/0118556 A1) as applied to claims 1 and 3 above, and further in view of HOSATANI (US 2010/0324226 A1).
Regarding claim 4, TAMURA is silent as to the concentration of metal ion is 50-4000 ppm.
HOSOTANI (US 2010/0324226 A1) teaches metal ion [0064,0077]; 100-3000 weight ppm [0071]; a superior seal material with minimal leaching and heat aging resistance [0009].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the metal of HOSOTANI in the binder of TAMURA in order to obtain a binder with superior properties.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA et al. (JPH11297329 A, as cited in the IDS, translation provided by applicant) in view of JEONG et al. (US 2015/0118556 A1) as applied to claim 1 above, and further in view of YEOU et al. (US 2015/0200399 A1)
Regarding claim 12, TAMURA teaches 50% or more [0050], and monomers [0010-0012].
TAMURA is silent as to the claimed mass% and the alkylene structural unit.
YEOU teaches a binder composition for a secondary battery [abstract] with 30-99 weight% of the linear alkylene stricture [claims 6-10]; alkylene structures [0031,0057]; improved binding force [0010].
Therefore, it would have been obvious to one of ordinary skill in the art to have included a binder composition YEOU in the composition of TAMURA in order to improve binding force.
Regarding claim 13, TAMURA is silent as to the iodine value of the polymer.
YEOU teaches an iodine value of 30 mg/ml or less [0057].
Therefore, it would have been obvious to one of ordinary skill in the art to have included a polymer composition YEOU in the composition of TAMURA in order to improve binding force.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO et al. (US 2015/0357648 A1, as cited in the IDS) in view of JEONG et al. (US 2015/0118556 A1).
Regarding claim 1, SUGIMOTO teaches a binder composition for a non-aqueous [0030] lithium ion secondary battery positive electrode [abstract], comprising: a polymer (‘nitrile group-containing acrylic polymer’ [abstract]); and an organic solvent [abstract], wherein the polymer contains a conjugated diene monomer unit [0051,0075], and contains a nitrile group-containing monomer unit [0051]; [0087].
Regarding the turbidity of the binder composition for a non-aqueous secondary battery positive electrode is 1 or more and 80 or less, since there is no clear compositional distinction between the binder composition of SUGIMOTO and the binder claimed, the binder of SUGIMOTO necessarily obtains a solution turbidity of the binder composition of 1 or more and 80 or less.
JEONG teaches a binder composition for a rechargeable lithium battery [abstract], the binder composition may have a turbidity of about 3 NTU to about 20 NTU [0016, 0027, 0052, 0077]; a binder composition that endures the volume expansion of an active material effectively and has improved dispersibility, stability and coating properties [0008], optimal battery characteristics [0005-0008].
Therefore, it would have been obvious to one of ordinary skill in the art to have included a binder composition with a turbidity in the range as taught by JEONG in order to obtain a binder composition that endures the volume expansion of an active material effectively and has improved dispersibility, stability and coating properties.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO et al. (US 2015/0357648 A1, as cited in the IDS) in view of JEONG et al. (US 2015/0118556 A1) as applied to claim 1 above, and further in view of TAMURA et al. (JPH11297329 A, as cited in the IDS, translation provided by applicant).
Regarding claim 2, SUGIMOTO is silent as to the metal ion.
TAMURA teaches a binder composition [0022], metals [0024] as a coagulant; improved adhesion to the electrode substrate and strength of the electrode coating.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a metal ion as taught by TAMURA in the binder of SUGIMOTO in order to obtain improved adhesion.
Regarding claim 3, SUGIMOTO is silent as to the metal ion.
TAMURA teaches a binder composition [0022], metals [0024], aluminum sulfate, calcium sulfate and magnesium sulfate [0024], as a coagulant; improved adhesion to the electrode substrate and strength of the electrode coating.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a metal ion as taught by TAMURA in the binder of SUGIMOTO in order to obtain improved adhesion.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO et al. (US 2015/0357648 A1, as cited in the IDS) in view of JEONG et al. (US 2015/0118556 A1) as applied to claim 1 above, and further in view of HOSATONI (US 2010/0324226 A1).
Regarding claim 2, SUGIMOTO is silent as to the metal ion.
HOSOTANI (US 2010/0324226 A1) teaches metal ion [0064,0077]; a superior seal material with minimal leaching and heat aging resistance [0009].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the metal of HOSOTANI in the binder of SUGIMOTO in order to obtain a binder with superior properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TSUCHIYA et al. (US 2010/0047690 A1); KATADA et al. (US 2016/0122457 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723